Citation Nr: 1108117	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  10-07 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a higher initial disability evaluation for the residuals of left ankle surgery (left ankle disorder), rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel






INTRODUCTION

The Veteran had active service from February 2004 to February 2008, including combat service in the theater of Iraq and his decorations and the Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).  

Because the Veteran does not contend that he is unable to work due to his left ankle disability, and given the RO's notation that it informed him that he could submit a formal claim seeking a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and that, to date, he has not done so, the Board finds that a TDIU is not currently on appeal.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In several statements, the Veteran reports receiving regular VA treatment related to his claimed disorder; however, only VA treatment records dated in October 2009 have been associated with the claims folder.  The Veteran's statements and the October 2009 VA treatment records, although not definitive, suggest that there are likely additional VA treatment records that have not been made of record.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason, the Board has no discretion and must remand the claim.

Further, in a February 2010 statement, the Veteran reports that his left ankle disorder has worsened since his since the most recent VA orthopedic examination, which was conducted in October 2009.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his left ankle condition.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, for this reason as well, the Board has no discretion and must remand this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's left ankle condition, dated since February 2008.  Any negative response should be in writing, and associated with the claims folder.

2.  After the aforementioned development has been completed, the Veteran should be afforded a new VA orthopedic examination, to determine the current nature and severity of his left ankle condition.  The claims folder must be made available to and reviewed by the examiner.  The examiner should record the full history of the disorder, including the Veteran's account of symptomatology and the relevant medical evidence of record.  The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion, if at all.  Further, the examiner should note the presence, or absence, of (i) ankylosis of the subastragalar or tarsal joint, noting poor or good weight-bearing position; (ii) malunion of the os calcis or astragalus, noting marked or moderated deformity; and (iii) astragalectomy.  

In providing the requested information, the examiner should specifically consider and address the Veteran's competent account of symptomatology.  All necessary tests and studies should be conducted and associated with the claims file.

All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

